NO. 07-09-0013-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  APRIL 20, 2009
                         ______________________________

                      MIGUEL AVELAR AKA MICHAEL AVELAR,

                                                                     Appellant

                                            V.

                                THE STATE OF TEXAS,

                                                                     Appellees
                         ______________________________

            FROM THE 140th DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2002-438,946; HON. JIM BOB DARNELL, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Miguel Avelar aka Michael Avelar appeals from his conviction for the

offense of aggravated sexual assault. On March 5, 2009, the clerk’s record was filed. The

reporter’s record was due on March 9, 2009. On March 18, 2009, this Court notified the

reporter by letter that the record had not been filed and to advise the Court of the status

of the record on or before March 30, 2009. On March 24, 2009, the reporter filed a motion

for extension of time to file the record, which was granted to April 8, 2009. On April 14,
2009, the reporter filed a second extension motion requesting until May 11, 2009, to file

the record.

       Accordingly, we abate this appeal and remand the cause to the 140th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine:

              when the reporter’s record can reasonably be transcribed into
              written form and filed in a manner that does not further delay
              the prosecution of this appeal or have the practical effect of
              depriving the appellant of their right to appeal.


       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this

court on or before May 20, 2009. Should further time be needed by the trial court to

perform these tasks, then same must be requested before May 20, 2009.

       It is so ordered.

                                                  Per Curiam



Do not publish.



                                             2